                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    STANTON E. SILLAS,

                           Plaintiff,

    v.                                                  Case No. 3:18-CV-1021-NJR-GCS

    JOE LORERA, 1 MARK BURTON,
    and ROBERT MUELLER,

                           Defendants.


                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         This matter comes before the Court on the Report and Recommendation of United

States Magistrate Judge Gilbert C. Sison (Doc. 30), which recommends granting the

motion for summary judgment on the issue of exhaustion of administrative remedies

filed by Defendants Mark Burton and Robert Mueller (Doc. 17).

         Plaintiff Stanton Sillas filed this lawsuit on April 26, 2018, pursuant to 42 U.S.C.

§ 1983, alleging his constitutional rights were violated while he was incarcerated at

Centralia Correctional Center (Doc. 1). Specifically, Sillas claims Defendants imposed a

rule on him, not imposed on other inmates, that he must consume food items purchased

from the commissary within two months of purchase (Id.). After threshold review of his

complaint pursuant to 28 U.S.C. § 1915A, Sillas was permitted to proceed on one count

alleging Defendants violated his right to equal protection by implementing a rule, only



1
    The Clerk of Court is DIRECTED to correct Defendant C/O Lorea’s name to Joe Lorera on the docket.

                                              Page 1 of 3
applying to him, that deprives him of his property in violation of the Fourteenth

Amendment (Doc. 8).

       On November 14, 2018, Defendants Burton and Mueller filed a motion for

summary judgment on the issue of exhaustion of administrative remedies asserting Sillas

failed to exhaust his administrative remedies pursuant to the Prison Litigation Reform

Act, 42 U.S.C. §1997e, et seq., prior to filing this lawsuit (Doc. 18). Sillas filed a response

in opposition on December 28, 2018, and testified at an evidentiary hearing held by Judge

Sison pursuant to Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008), on May 9, 2019 (Docs. 21,

28).

       In his Report and Recommendation, Judge Sison recommends that the

undersigned grant Defendants’ motion for summary judgment because, while there is no

dispute that Sillas filed a grievance on May 1, 2017, the grievance was insufficient to

exhaust his claims against Defendants Burton and Mueller. Instead, the grievance only

references Defendant Lorera and an April 2017 search of Sillas’s cell. Because the

grievance does not identify, describe, or otherwise complain about Burton or Mueller

such that the prison was put on notice of Sillas’s complaints about them, Sillas failed to

exhaust his administrative remedies as to these Defendants. Objections to the Report and

Recommendation were due June 6, 2019. 28 U.S.C. §636(b); SDIL-LR 73.1(b). No

objections were filed.

       Because no party has filed an objection, the undersigned need not undertake de

novo review. 28 U.S.C. § 636(b)(1)(C); see also Thomas v. Arn, 474 U.S. 140 (1985); Johnson v.

Zema Sys. Corp., 170 F.3d 734, 741 (7th Cir. 1999). Instead, the Court should review the

                                         Page 2 of 3
Report and Recommendation for clear error. Johnson v. Zema Systems Corp., 170 F.3d 734,

739 (7th Cir. 1999). The Court may then “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       While de novo review is not required here, the Court has reviewed Judge Sison’s

Report and Recommendation for clear error. Following this review, the Court agrees with

his findings, analysis, and conclusions. Accordingly, the Court ADOPTS the Report and

Recommendation (Doc. 30) and GRANTS the Motion for Summary Judgment on the

Issue of Exhaustion of Administrative Remedies filed by Defendants Mark Burton and

Robert Mueller (Doc. 18). This case shall now proceed solely on Sillas’s claim against

Defendant Joe Lorera.

       IT IS SO ORDERED.

       DATED: June 18, 2019


                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 U.S. Chief District Judge




                                        Page 3 of 3
